Contact: Mark M. Rothleitner Vice President Investor Relations and Treasurer 410-716-3979 Roger A. Young Vice President Investor and Media Relations 410-716-3979 FOR IMMEDIATE RELEASE:Friday, July 24, 2009 Subject: Black & Decker Announces Second-Quarter 2009 Results; Declares Regular Quarterly Cash Dividend Towson, MD – The Black & Decker Corporation (NYSE: BDK) today announced that net earnings for the second quarter of 2009 were $38.3 million or $.63 per diluted share, versus $96.7 million or $1.56 per diluted share for the second quarter of 2008.Sales decreased 27% for the quarter to $1.2 billion, including a negative 5% impact from foreign currency translation.Net cash generation was $234 million for the second quarter and $111 million year-to-date. Nolan D.
